Citation Nr: 0609287	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  03-25 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for anxiety disorder 
with gastrointestinal symptoms, currently rated as 10 percent 
disabling.

2.  Entitlement to service connection for coronary artery 
disease, including as secondary to the service-connected 
anxiety disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
February 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge (VLJ) in February 2006.  
The veteran's case was previously remanded to the RO in March 
2005 and November 2005.  


REMAND

The veteran claims that his current 10 percent disability 
rating for anxiety disorder is not commensurate with his 
symptoms.  He also claims that his coronary artery disease is 
related to his service-connected anxiety disorder.  

Service connection may be awarded for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2005); Allen v. Brown, 
7 Vet. App. 439 (1995) (§ 3.310 requires consideration of 
whether service-connected disability has made the claimed 
disability chronically worse, even if the service-connected 
disability did not cause the claimed disability).  When 
service connection is established for a secondary condition, 
the secondary condition shall be considered a part of the 
original condition.  Id.

Associated with the claims file are VA outpatient treatment 
reports dated from December 2001 to March 2004.  In a 
November 2002 cardiology progress note, the examiner said the 
veteran had chronic total occlusion of his right coronary 
artery with scar and nonobstructive coronary artery disease 
in his diagonal and left anterior descending artery.  He 
noted that the veteran's chest pain syndrome did not seem 
consistent with an anginal type pain.  He said that a lot of 
the veteran's symptoms were from anxiety.  

The veteran was last afforded a VA examination in January 
2003.  He was administered several psychometric tests and 
questionnaires to include the Weschler Memory Scale-Revised 
(WMS-R), Test of Memory Malingering (TOMM), Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition 
(DSMIV) Interview Schedule, and Neuropsychological Symptom 
Checklist (NSC).  The WMS-R was utilized to measure memory 
functions and related cognitive functions.  The veteran's 
immediate attention and sustained concentration was at the 
low end of normal limits, short-term memory for stories was 
within normal limits, delayed auditory recall was within 
normal limits, and visual recall was noted to be very 
efficient.  The NSC was utilized to review systems and the 
veteran reported a multitude of complaints across nearly all 
organ systems, including mental functioning.  The DSMIV was 
used to review subjective complaints as related to anxiety 
and depression symptoms.  The veteran complained of chronic 
irritability, diminished pleasure, difficulties sleeping, 
chronic fatigue, guilt feelings, and difficulties 
concentrating.  He denied suicidal ideations.  The examiner 
referred to a June 2002 VA examination in which the veteran 
was administered the Minnesota Multiphasic Personality 
Inventory, Second Edition (MMPI-2).  The MMPI-2 was reviewed 
to assess emotional functioning and personality variables.  
The examiner said the validity scales suggested that the 
veteran was over-reporting pathology and attempting to 
portray himself as a virtuous individual.  The MMPI-2 
suggested an individual who was likely preoccupied with his 
physical functioning and health.  The examiner noted that in 
the veteran's case, he had a heightened sensitivity to his 
documented physical health problems.  A subscale analysis 
suggested that his depressive symptoms were likely related to 
his physical malfunctioning.  However, the examiner noted 
that the veteran had a history of fabrication of facts 
suggesting he tended to over-report or manufacture symptoms 
in a self-serving manner.  The examiner said that the test 
findings along with the veteran's medical and psychiatric 
history suggested an interaction between psychological and 
physiological factors.  He opined that one of the key 
elements of the psychological factors was the veteran's 
maladaptive personality style that had previously been 
described as a personality disorder with narcissistic and 
dependent personality traits.  The examiner concluded that he 
could not state with any degree of confidence that the 
veteran's heart condition was secondary to his service-
connected anxiety disorder.  He said it was more likely that 
he was a bit anxious and depressed because of his health 
problems but that it was even more likely that the veteran 
was upset because he was not receiving the level of 
disability compensation to which he felt he was entitled.  
The examiner opined that it was not more likely than not that 
the veteran's heart condition was secondary to his service-
connected anxiety disorder.  He said it was possible that his 
personality disorder and temperament could interact with and 
exacerbate an existing cardiac condition.  His diagnoses 
included anxiety disorder, personality disorder with 
narcissistic and personality traits, chronic obstructive 
pulmonary disorder, coronary artery disease, sleep apnea, 
subacute renal failure, lumbosacral radiculopathy, 
hypertension, hyperlipidemia, and colitis.  He assigned the 
veteran a global assessment of functioning (GAF) score of 60.  
He noted that the GAF score was related to the veteran's 
personality disorder and anxiety disorder only and reflected 
a generally mild to moderate condition involving personality 
dysfunction as it interacted with a medical condition and 
medical staff.  

Although the VA examiner opined that it was not more likely 
than not that the veteran's heart condition was secondary to 
his service-connected anxiety disorder, he said it was 
possible that the veteran's personality disorder and 
temperament could interact with and exacerbate an existing 
cardiac condition.  Further evidentiary development is 
required to explore this possibility of aggravation of heart 
disease by the veteran's anxiety.  Additionally, in order to 
properly assess the veteran's claim for an increased rating 
for his anxiety disorder, he should be afforded a VA 
examination by a psychiatrist.  The examiner should address 
whether the veteran's coronary artery disease has been caused 
by or aggravated by the service-connected anxiety disorder.  
If necessary, the psychiatrist should consult with a 
cardiologist. 

The veteran was afforded a video conference hearing in 
February 2006.  He testified that his anxiety symptoms 
included daily panic attacks, trouble sleeping, memory 
problems, mood swings, shaking, and confusion regarding his 
medications.  He described his mood as upset.  He reported 
ongoing treatment at the VA in Cincinnati.  He said that one 
his heart doctors at VA had attributed his heart condition to 
his anxiety disorder.  He said he thought the opinion was of 
record but that if it was not of record he could request it 
again.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain 
and associate with the claims files 
any VA medical records from the 
Cincinnati VA that have not been 
secured previously.  The veteran 
should be given opportunity to 
present the medical opinion evidence 
about which he spoke at his hearing.

2.  The veteran should be afforded a 
VA examination by a psychiatrist in 
order to assess symptoms related to 
his service-connected anxiety 
disorder.  The claims folder and a 
copy of this remand should be made 
available to and reviewed by the 
examiner prior to the examination.  
Psychological testing should be 
conducted to help ascertain the 
reliability of the veteran's 
reported symptoms.  The examiner is 
also requested to provide an opinion 
as to whether the veteran's coronary 
artery disease has been caused by or 
made worse by his service-connected 
anxiety disorder.  The psychiatrist 
is requested to consult with a 
cardiologist for the opinion if such 
consultation is deemed necessary.  A 
complete rationale for any opinions 
expressed must be provided.

3.  After undertaking any other 
development deemed appropriate, the 
RO should readjudicate the claims on 
appeal.  The readjudication should 
reflect consideration of all the 
evidence of record and be 
accomplished with application of all 
appropriate legal theories, 
including Allen v. Brown, supra.  If 
any benefit sought is not granted, 
the veteran and his representative 
should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).
 
 
 
 

